Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mani Adeli (Reg. No. 39,585) on Tuesday June 14, 2022.

The application has been amended as follows: 

1.	(Currently Amended) A non-transitory machine readable medium storing an inline service switch for execution on a host computer on which a source virtual machine (SVM) also executes, the inline service switch for seamlessly distributing data messages in a datacenter, the inline service switch comprising sets of instructions for:
	identifying, seamlessly at the inline service switch on the host computer without requiring additional configuration at the SVM, a first data message along an egress datapath of the SVM on which data messages transmitted by the SVM are sent out of the host computer;
	establishing a connection session with a service node that needs to receive a data message flow associated with the first data message;
	extracting and storing a session parameter from a datagram of a second data message that is provided by the SVM or the service node during the connection session; and
	using the stored session parameter to relay subsequent data messages from the SVM to the service node.
2.	(Previously Presented) The non-transitory machine readable medium of claim 1, wherein:
	the connection session is a Layer 4 (L4) connection session; and
	the second data message is a packet comprising a packet header with Layer 3 (L3) and L4 parameters and a payload that is the datagram from which the session parameter is extracted.
3.	(Original) The non-transitory machine readable medium of claim 2, wherein the session parameter is a session identifier.
4.	(Original) The non-transitory machine readable medium of claim 3, wherein the session identifier is provided by the service node and the second data message is a message sent by the service node.
5.	(Previously Presented) The non-transitory machine readable medium of claim 3, wherein:
	the session identifier is a secure session identifier that is based on a session key generated by the service node; and
	the set of instructions for using the stored session parameter comprises a set of instructions for providing the secure session identifier for a subsequent data messages in order to allow the service node to forego generating another session key.
6.	(Previously Presented) The non-transitory machine readable medium of claim 2, wherein the session parameter is a filename and the second data message is a message sent by the SVM.
7.	(Previously Presented) The non-transitory machine readable medium of claim 6, wherein the set of instructions for extracting the filename comprises a set of instructions for extracting the filename from a Uniform Resource Identifier (URI) that is specified in the second data message.
8.	(Previously Presented) The non-transitory machine readable medium of claim 1, wherein the first data message is a request from the SVM to establish a connection session with the service node.
9.	(Previously Presented) The non-transitory machine readable medium of claim 1, wherein the set of instructions for establishing a connection session comprises a set of instructions for performing a three-way Transport Control Protocol / Internet Protocol (TCP/IP) handshake with the service node.
10.	(Previously Presented) A non-transitory machine readable medium storing a service processing module for execution on a host computer on which a source compute node (SCN) also executes, the service processing module comprising sets of instructions for:
	identifying a first data message along an egress datapath of the SCN on which data messages transmitted by the SCN are sent out of the host computer;
	establishing a connection session with the SCN by performing a three-way Transport Control Protocol / Internet Protocol (TCP/IP) handshake with the SCN;
	establishing a connection session with a service node that needs to receive a data message flow associated with the first data message;
	after establishing the connection session with the SCN, extracting and storing a session parameter from a payload of a second data message that is sent by the SCN, said payload being after the Layer 3 and Layer 4 headers in the second data message; and
	using the stored session parameter to forward subsequent data messages from the SCN to the service node.
11.	(Previously Presented) The non-transitory machine readable medium of claim 9, wherein:
	the second data message comprises a header and a payload;
	the connection session is established so that for the second data message, the inline service switch extracts the header, examines the payload to extract the session parameter, and re-encapsulated the datagram with another header before relaying the packet to the SVM or the service node; and
	the session parameter is extracted from the examined payload.
12.	(Previously Presented) The non-transitory machine readable medium of claim 1, wherein the SVM is a virtual machine or a container.
13.	(Previously Presented) The non-transitory machine readable medium of claim 1, wherein the set of instructions for extracting the session parameter comprises a set of instructions for extracting the session parameter from a plurality of datagrams of a plurality of data messages including the second data message, said plurality of datagrams exchanged between the SVM and the service node during the connection session.
14.	(Previously Presented) The non-transitory machine readable medium of claim 1:
	wherein the service node is a first service node and the first data message is a service request for a service action performed by a group of service nodes including the first service node;
	wherein the inline service switch further comprises a set of instructions for selecting, for each service request for the service action, a service node in the service node group;
	wherein the set of instructions for using the stored session parameter comprises sets of instructions for extracting the session parameter from a datagram of a subsequently received data message, identifying the first service node as a service node that previously processed a similar service request, and forwarding a subsequent service request associated with the subsequently received data message to the first service node.
15.	(Original) The non-transitory machine readable medium of claim 1, wherein the set of instructions for selecting the service node comprises a set of instructions for selecting a service node in the service node group based on a set of load balancing criteria and based on stored session parameters.
16.	(Previously Presented) A method of performing a service on data messages associated with a source compute node (SCN) executing on a host computer, the method comprising:
	at a service processing module executing on the host computer:
		identifying a first data message along an egress datapath of the SCN on which data messages transmitted by the SCN are sent out of the host computer, wherein the SCN is the source of the first data message;
		establishing a layer-4 connection session with a service node that needs to receive a data message flow associated with the first data message;
		extracting and storing a session parameter from a datagram of a second data message that is provided by the SCN or the service node during the connection session; and
		using the stored session parameter to relay subsequent data messages to the service node.
17.	(Previously Presented) The method of claim 16, wherein:
	the second data message is a data packet with a packet header and a payload;
	the connection session is established so that for the data packet, the service processing module extracts the packet header, examines the payload, and re-encapsulated the payload with another packet header before relaying the packet to the SCN or the service node; and
	the session parameter is extracted from the examined payload.
18.	(Previously Presented) A method of forwarding data messages associated with a source compute node (SCN) executing on a host computer, the method comprising:
	at a service processing module executing on the host computer:
		on the egress datapath of the SCN along which data messages transmitted by the SCN are sent out of the host computer, identifying a first data message transmitted by a virtual network interface of the SCN;
		establishing a connection session with a service node that needs to receive a data message flow associated with the first data message;
		performing three-way Transport Control Protocol / Internet Protocol (TCP/IP) handshakes with the SCN and the service node to establish connection sessions with the SCN and the service node;
		after establishing connection sessions with the SCN and the service node, extracting and storing a session parameter from a payload of a second data message that is provided by the SCN or the service node during the connection sessions, said payload being after the Layer 3 and Layer 4 headers in the second data message; and
		using the stored session parameter to forward subsequent data messages associated with the SCN to the service node.
19.	(Previously Presented) The method of claim 18, wherein the subsequent data messages are messages sent by the SCN.
20.	(Previously Presented) The method of claim 18, wherein the subsequent data messages are messages sent to the SCN.
21.	(Previously Presented) The method of claim 16, wherein the service processing module identifies the first data message before the data message reaches a software forwarding element on the host computer.
22.	(Previously Presented) The non-transitory machine readable medium of claim 1, wherein the identified first data message is transmitted by a virtual network interface (VNIC) of the SVM.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After a comprehensive and reasonable search of the prior art, no reference or obvious combinations of references could be found covering the subject matter of independent claims 1, 10, 16, and 18.  More specifically, unique features included having an inline servicing switch, situated within a host system, route/direct data packets traffic to one or more different servicing nodes, and being able to read, extract, and store some data/parameters from the payload section of a data packet, which gets used to relay/redirect subsequent data packets.  For at least these reasons, claims 1-22 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-R 9:30-3:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.Y/Examiner, Art Unit 2455   
/DAVID R LAZARO/Primary Examiner, Art Unit 2455